PER CURIAM:
Plaintiffs recovered judgments in the United States District Court against Robert Fleming, defendant’s insured, for injuries suffered by them in an automobile accident. Plaintiffs then brought these actions against defendant seeking recovery under the liability insurance policy issued to Fleming. The district court, finding that there was no genuine issue of material fact and the only ques*372tion being one of law, granted summary judgment for plaintiffs.
We affirm for the reasons stated in the opinion of the district court.1
Affirmed.

. Hall v. State Farm Mut. Auto. Ins. Co., 268 F.Supp. 995 (D.S.C. Oct. 26,1966).